 Case 5:17-cv-02256-WDK-SP Document 220 Filed 12/23/20 Page 1 of 3 Page ID #:8043



 1
 2
 3                                                           JS-6

 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
10                                EASTERN DIVISION
11   MIGUEL MARTINEZ-PINEDA, an             No. EDCV 17-02256-WDK (SPx)
12   individual, and AIA ALTAIBA, an
     individual,                            AMENDED JUDGMENT
13             Plaintiffs,                  Trial Date:      February 4, 2020
14                    v.                    Honorable William D. Keller
15                                          United States District Judge
     UNITED STATES OF AMERICA,
16             Defendant.
17
18
19
20
21
22
23
24
25
26
27
28
 Case 5:17-cv-02256-WDK-SP Document 220 Filed 12/23/20 Page 2 of 3 Page ID #:8044



 1   IT IS HEREBY ORDERED, ADJUDGED AND DECREED that:
 2            1.    Judgment is entered in favor of Plaintiff Miguel Martinez-Pineda on his
 3   claim of negligence.
 4            2.    Judgment is entered in favor of Plaintiff Aia Altaiba on her claim of loss of
 5   consortium.
 6            3.    The United States is ordered to pay $8,980,250.00 to Plaintiff Altaiba for
 7   damages on her claim of loss of consortium.
 8            4.    The United States is ordered to pay $451,742.18 to Plaintiff Martinez-Pineda
 9   for damages for past medical expenses.
10            5.    The United States is ordered to pay $122,362.60 to Plaintiff Martinez-Pineda
11   for damages for past loss of earnings.
12            6.    The United States is ordered to pay $580,879.80 to Plaintiff Martinez-Pineda
13   for damages for future loss of earnings.
14            7.    The United States is ordered to pay $8,765,792.45 to Plaintiff Martinez-
15   Pineda for damages for future medical expenses which is to be paid into a Reversionary
16   Trust.
17            8.    The above damages reflect the 15% reduction from the total damages
18   amounts for Plaintiff Martinez-Pineda’s comparative liability.
19            9.    The United States is ordered to pay Plaintiffs’ counsel 25% of the total
20   damages award in attorneys’ fees:
21            a.    $2,245,063 from Plaintiff Altaiba’s total award;
22            b.    $288,747 from Plaintiff Martinez-Pineda’s total award for his past medical
23            expenses, past loss of earnings, and future loss of earnings award; and
24            c.    $2,191,448 to be paid yearly from the periodic payments for future medical
25            expenses as indicated in the Schedule of Future Payments (the “Schedule”). (See
26            Exhibit A attached to the Reversionary Trust.)
27            10.   This Judgment supersedes the Court’s Order dated November 18, 2020 (Dkt.
28   No. 201).

                                                    1
 Case 5:17-cv-02256-WDK-SP Document 220 Filed 12/23/20 Page 3 of 3 Page ID #:8045



 1
 2   DATED: December 23, 2020
 3
 4
 5
                                      HONORABLE WILLIAM D. KELLER
 6                                    United States District Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           2
